Citation Nr: 0724210	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  06-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for the disabilities at issue. 

The veteran apparently submitted a claim for nonservice-
connected pension to include special monthly pension.  Since 
this matter was not developed or certified for appeal, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The veteran was hospitalized during service for possible 
hepatitis.

3.  There is no current clinical evidence of hepatitis, or 
any residuals thereof.

4.  A kidney disorder was first demonstrated many years after 
service, and there is no clinical evidence relating it to 
service.

5.  Hypertension was initially manifested many years after 
service, and there is no competent medical evidence to link 
it to service.

6.  The veteran suffered a transient ischemic attack or 
cerebrovascular accident in 2003, and there is no clinical 
evidence linking this to service.  




CONCLUSIONS OF LAW

1.  Residuals of hepatitis were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  A kidney disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Residuals of a stroke were not incurred in or aggravated 
by active service, 
nor may they be presumed to have been so incurred or 
aggravated; nor are they proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any evidence in his possession that pertains 
to the claim.  Information advising the veteran of the 
evidence needed to establish a disability rating and 
effective date was included with the statement of the case 
issued in April 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes some 
military admission records, private treatment records, and VA 
medical records.  The veteran's service medical records were 
destroyed in the 1973 fire at the National Personnel Records 
Center.  A search of an alternate source yielded some 
admission records.  Any further attempt to obtain service 
medical records would be futile.  The veteran was advised of 
the unavailability of his records and of possible alternate 
types of evidence to submit.  In this regard, the veteran has 
submitted lay statements from family members.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
statements from family members, service admission records, 
private medical records, and VA medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's service medical records are not available.  In 
cases such as these, the VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim was 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources.  Washington v. Nicholson, 19 Vet. App. 362-369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  In a letter dated March 2004, the RO advised the 
veteran that a fire had destroyed most of the service medical 
records for veterans who had served for a specified period of 
years, including that covered by the veteran's service.  He 
was advised to submit any service medical records in his 
possession, or any alternate records that could be 
substituted for the service medical records.

Service connection may be established for a disability 
resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310 (2006); see also Allen v. Brown, 7 Vet. App. 
439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court's decision in 
Allen.  This case predates the regulatory change.  
Regardless, based upon the facts in this case, the regulatory 
change does not impact the outcome of the appeal.

Where a veteran served continuously for ninety (90) days or 
more during a period of war, and hypertension, 
cerebrovascular accident, or cardiovascular renal disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

The evidence supporting the veteran's claim includes the 
statements from the veteran and members of his family, the 
available service department records, and post-service 
medical records.  In this regard, the Board observes that an 
Admissions and Disposition Report for Overseas Hospitals 
reflects that the veteran was hospitalized in April 1953 for 
possible hepatitis.  In addition, private and VA medical 
records reflect diagnoses of hypertension, chronic renal 
failure and transient ischemic attack versus cerebrovascular 
accident.  The Board notes that the veteran's brother has 
written two letters indicating that he visited the veteran in 
the hospital while in service.  He added that the veteran's 
eyes, hands, feet and tongue were yellow.  

The evidence against the veteran's claim includes the post-
service medical records.  The Board concedes that the record 
confirms that the veteran was admitted to a hospital in 
service for possible hepatitis.  While it is unfortunate that 
no additional service medical records are available, the fact 
remains that there is no clinical evidence that the veteran 
currently has hepatitis or any residuals thereof.  The Board 
observes that there is nothing in the record suggesting that 
the veteran has been treated for hepatitis at any time 
following his discharge for service.  In this regard, the 
Board points out that laboratory studies, including SGOT and 
SGPT, have been within normal limits.  

A veteran seeking compensation disability benefits must 
establish: (1) status as a veteran; (2) the existence of a 
chronic disability; (3) a connection between the veteran's 
service or a service-connected disability and that chronic 
disability; (4) the degree of the disability; and (5) the 
effective date of his disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
In light of the fact that there is no current evidence of 
hepatitis or residuals thereof, the Board concludes that the 
medical findings are of greater probative value than the 
veteran's allegations concerning the presence of hepatitis.  
The preponderance of the evidence is, accordingly, against 
the claim for service connection for hepatitis.

With respect to the claims for service connection for a 
kidney disorder, hypertension and residuals of a stroke, the 
Board acknowledges that such disabilities have been 
documented.  The fact remains, however, that the initial 
indication of a kidney disability was in 2001; hypertension 
was first noted in 1989; and the veteran suffered a transient 
ischemic attack or a cerebrovascular accident in 2003.  There 
is no medical evidence linking any of these disabilities to 
service.  In addition, since service connection has not been 
established for hepatitis, there is no basis on which service 
connection on a secondary basis may be granted for the 
residuals of a stroke.  The Board finds, accordingly, that 
the preponderance of the evidence is against the claims for 
service connection for a kidney disorder, hypertension or 
residuals of a stroke.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of hepatitis is denied.

Service connection for a kidney disorder is denied.

Service connection for hypertension is denied.

Service connection for residuals of a stroke, to include on a 
secondary basis, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


